DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Amendment
Claims 1-20 are pending in the Amendment filed 06/01/2022, and claims 11-20 remain withdrawn. 
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Serobian (US 20070275867 A1), in view of previously applied Serobian (US 20120252923 A1), is maintained, but has been modified to meet new claim limitations, as set forth below. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 06/01/2022, with respect to claim 1 have been considered but are not persuasive.
Applicant argues that the composition of amended claim 1 exhibits unexpected results:
“The combined teachings of Serobian “867 and Serobian ‘923 fail to render obvious at least the above recitations of claim 1. The combined references fail to teach or suggest a combination at the recited concentration of the listed “wetting agent” and “hydrophobic additive.” The composition as claimed recites a combination of a particular wetting agent and hydrophobic additive at given concentration range that the inventors discovered unexpectedly imparts improved stability to the composition without negative effects. This novel combination is neither reflected nor taught or suggested by the cited references and, absent hindsight, would be counterintuitive given the counter effective properties of these compounds. As such, the recited combination of claim 1 leads to unexpected results and it is non-obvious over the cited references because one of ordinary skill in the art would not have combined these compounds in the same composition at the recited concentrations.” [“Remarks”, pg. 7, para. 2].
In response, this argument is not persuasive because Applicant has not met its burden to show unexpected results through supporting evidence, including objective evidence of nonobviousness that is commensurate in scope with the claims which the evidence is offered to support. Here, Applicant has not provided sufficient evidence as to how the alleged unexpected result of “improved stability...without negative effects” is quantified, how it differs from that of the closest prior art, and over what concentration ranges and combination of ranges it is exhibited. See MPEP 716.02, 716.02 (a)-(e). Additionally, arguments of counsel cannot take the place of evidence in the record, including statements regarding unexpected results. See MPEP 716.01(c), II. 
Applicant argues as to the combination of references:
“As argued in previous responses, Serobian “867 and Serobian ‘923 are directed to distinct compositions formulated for materially different uses. It is error to selectively combine individual compounds from each composition in hindsight to arrive at the claimed invention without considering the effect each selected compound would have on the composition as a whole.
“In this case, one of ordinary skill in the art would not modify Serobian “867 as proposed in the Office Action in view of the counter effective properties of the recited wetting agent and hydrophobic additive. The wetting agent recited in claim 1, “a silicon glycol copolymer surfactant”, is known to impart hydrophilic properties to the composition. In direct contrast, the hydrophobic additive of Serobian ‘923, as its name suggests, is known to impart hydrophobic properties to the composition. As such, without more, one of ordinary skill in the art would have no reason to combine the recited wetting agent with the hydrophobic additive of Serobian “923 in the same composition as doing so would lead to the two compounds counteracting each other. There is thus no reasonable motivation to support the suggested combination to render amended claim 1 obvious.” [“Remarks”, pg. 8, para. 2-3]. 
In response, this argument is not persuasive because the primary reference to Serobian ‘867 teaches the combination of hydrophobic siloxanes (e.g., polydiorganosiloxane fluid [claim 1]) with a hydrophilic wetting agent (i.e., para. 0101, “wetting agents…silicone glycol copolymer surfactant, available from Dow Corning as "DC 57"”), with no discussion of alleged counteracting effects or concerns thereof. As such, the combination of Serobian ‘867 with Serobian ‘923 to incorporate the hydrophobic silicone resin, Belsil TMS 803, of the polyorganosiloane-based composition of Serobian ‘923, is likewise not expected to result in the alleged counteracting effect. Instead, the expected result would be that the combination will form a long lasting hydrophobic coating with high water contact angles for automotive surfaces, as taught by Serobian ‘923 [Abstract], which improves the polyorganosiloxane coating of Serobian [para. 0067].
Applicant argues further as to the combination of references:
“As neither cited reference teaches the combination of the claimed compounds, the recited combination of concentrations as set forth in claim 1 also cannot be obvious. Serobian ‘867 fails to teach the hydrophobic additive and thus fails to teach any concentration for the presence of a hydrophobic additive in the composition. Serobian “923 teaches the concentration of a hydrophobic additive for a composition that is materially distinct from that of Serobian ‘867 and that does not contain the wetting agent of amended claim 1. As such, there is no reason or supporting evidence that one of ordinary skill in the art would simply take the concentration of hydrophobic additive from Serobian “923 and apply it to a distinct composition especially when doing so would lead to combining the hydrophobic additive with a compound that is expected to have a counteracting effect.” [“Remarks”, pg. 9, para. 2]. 
In response, this argument is not persuasive because the primary reference to Serobian ‘867 teaches the combination of hydrophobic siloxanes (e.g., polydiorganosiloxane fluid [claim 1]) in amounts up to 10% [claim 1] with a hydrophilic wetting agent in amounts of 0.1% to about 1 % by weight of a wetting agent (i.e., para. 0101, “wetting agents…silicone glycol copolymer surfactant, available from Dow Corning as "DC 57"”), with no discussion of alleged counteracting effects or concerns thereof. Thus, the combination of Serobian ‘867 with Serobian ‘923 to incorporate the hydrophobic silicone resin in amounts of 0.1% to about 10.0% by weight of Belsil TMS 803, of the polyorganosiloane-based composition of Serobian ‘923, is likewise not expected to result in the alleged counteracting effect insofar as the combination results in the total hydrophobic portion of up to 10% by weight of the composition, of Serobian ‘867 [claim 1]. 
For the foregoing reasons, the rejection of record is maintained, but has been modified to meet new claim limitations as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian (US 20070275867 A1), in view of Serobian (US 20120252923 A1) (herein Serobian ‘923).
1.   Serobian discloses a method of cleaning an automotive surface [Abstract, para. 0016, 0141, 0173] comprises
applying an effective amount of a cleaning composition [Abstract, para. 0016, 0141, 0173] comprising:
a)    at least one hydrocarbon solvent in an amount from about 3 weight percent to about 20 weight percent of the composition [para. 0107, “isoparaffinic hydrocarbons”; para. 0110, “solvent comprises… 0.01% by weight to about 5% by weight” which is within and therefore anticipates the claimed range],
b)    at least one thickener/rheology modifier in an amount from about 0.01 weight percent to about 3 weight percent of the composition [para. 0098, “polymer or copolymer comprises 0.001% by weight to 5% by weight, which narrowly encompasses and therefore anticipates the claimed range], wherein the at least one thickener/rheology modifier comprises at least one hydrophilic monomer [para. 0091-92],
c)    at least one silicone fluid has a viscosity ranging, from about 500 to about 20,000 centistokes at 25° [claim 1; claim 8, “2 to about 60,000 centistokes at 25°”, which broadly encompasses and therefore renders obvious the claimed range], present in an amount from about 0.1 weight percent to about 3 weight percent of the composition [claim 1, “less than 10%”, which broadly encompasses and therefore renders obvious the claimed range],
d)   at least one wetting agent in an amount from about 0.001 to about 1% comprising a silicon glycol copolymer surfactant  [para. 0101, “wetting agents…silicone glycol copolymer surfactant, available from Dow Corning as "DC 57"”; claim 1; claim 2, “0.1% to about 1 % by weight of a wetting agent”, which substantially overlaps and therefore anticipates the claimed range],
e)   at least one hydrophobic additive in an amount from about 0.1 to about 3%, wherein the hydrophobic additive comprises an MQ siloxane component comprising a co-hydrolysis product of a tetraalkoxysilane Q unit and a trimethylethoxysilane M unit, and
f)    water in an amount from about 70 weight percent to about 98 weight percent of the composition [claim 1; claim 5, “80% by weight”, which substantially overlaps and therefore anticipates the claimed range]; and
distributing the cleaning composition onto the automotive surface [Abstract, para. 0016, 0141, 0173]; and
removing contaminants from the automotive surface [Abstract, para. 0016, 0141, 0173]. 
Serobian discloses the silicone fluid of the composition may include linear, branched, or cyclic polyorganosiloxanes [para. 0061-63], and that the polyorganosiloxane in the composition is believed to provide a water and water vapor resistant coating upon the surface of the treated materials to enhance their resistant to environmental stresses, such as water permeation, oxygen permeation and assault by other environmental contaminants [para. 0067].
Serobian fails to explicitly disclose:
e)   at least one hydrophobic additive in an amount from about 0.1 to about 3%, wherein the hydrophobic additive comprises an MQ siloxane component comprising a co-hydrolysis product of a tetraalkoxysilane Q unit and a trimethylethoxysilane M unit.
However, Serobian ‘923 discloses compositions for treating automotive surfaces [Abstract], comprising:
a) a silicone resin, b) a first silicone fluid having a viscosity from about 1 to about 15,000 centistokes at 25.degree. C.; c) a second silicone fluid having a viscosity from about 1 to about 30,000 centistokes at 25.degree. C.; d) an acrylic polymer; e) a hydrocarbon solvent; and f) water. The compositions of this disclosure provide long lasting hydrophobic coatings with high water contact angles for automotive surfaces, in which the hydrophobic automotive surfaces possess self-cleaning functions, e.g., water and dirt repellency. [Abstract].
[0063] Silicone resins included in the compositions of the present disclosure can be highly cross-linked polymeric Si-based systems. The crosslinking can be introduced through the incorporation of trifunctional and tetrafunctional silanes with monofunctional or difunctional, or both, silanes during manufacture of the silicone resin. As is apparent to one of ordinary skill in the art, the degree of crosslinking that is required in order to result in a silicone resin will vary according to the specific silane units incorporated into the silicone resin. Generally, silicone materials which have a sufficient level of trifunctional and tetrafunctional siloxane monomer units (and hence, a sufficient level of crosslinking) such that they dry down to a rigid, or hard, film are considered to be silicone resins.
[0068] Preferably, the MQ resin has an M:Q ratio of about 0.5 and an n value of about 1.5. Most preferably, the MQ resin is trimethylsiloxysilicate. Non-limiting examples of acceptable commercially available MQ resins can be obtained from Wacker Silicones Corporation of Adrian, Mich. (e.g., Wacker 803 and 804), Dow Corning (MQ 1600, MQ 16035 and MQ 1603H) and the General Electric Company (e.g., G. E. 1170-002 and SR 1000). A preferred silicone resin for use in the compositions of this disclosure is Belsil TMS 803 (Wacker).
[0069] The composition of this disclosure preferably includes from about 0.1% to about 15.0% by weight, more preferably from about 0.1% to about 12.0% by weight, and most preferably about 0.1% to about 10.0% by weight, of the silicone resin.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyorganosiloxane-containing based compositions, of Serobian [Abstract], to include the silicone resin, Belsil TMS 803, and concentration thereof, of the polyorganosiloane-based composition of Serobian ‘923, in order to form a long lasting hydrophobic coating with high water contact angles for automotive surfaces, as taught by Serobian ‘923 [Abstract], and thereby improve the polyorganosiloxane coating of Serobian [para. 0067].
2.    Modified Serobian discloses the method of claim 1, wherein the at least one silicone fluid comprises a mixture of silicone fluid components, wherein a first silicone fluid component has a viscosity ranging from about 500 to about 5,000 centistokes at 25° C [claim 8], and a second silicone fluid component has a viscosity ranging from about 5000 to about 20,000 centistokes at 25° C [para. 0069-71].
3.    Modified Serobian discloses the method of claim 2, wherein the first silicone fluid component has a viscosity ranging from about 800 to about 3,000 centistokes at 25° C [claim 8] and the second silicone fluid component has a viscosity ranging from, about 8000 to about 18,000 centistokes at 25° C [para. 0069-71].
4.    Modified Serobian discloses the method of claim 2, wherein the first silicone fluid component has a viscosity ranging from about 1000 to about 2,000 centistokes at 25° C [claim 8], and the second silicone fluid component has a viscosity ranging from about 10000 to about 15,000 centistokes at 25° C [para. 0069-71].
5.   Modified Serobian discloses the method of claim 1, wherein the cleaning composition has a viscosity of from about 5000 to about 15000 [claim 8].
Modified Serobian comprises the same components in the same amounts as the instant invention, and therefore is expected to exhibit substantially identical properties. 
6.   Modified Serobian discloses the method of claim 1, wherein the cleaning composition has a viscosity of from about 1500 to about 7000 [claim 8].
Modified Serobian comprises the same components in the same amounts as the instant invention, and therefore is expected to exhibit substantially identical properties. 
7.    Modified Serobian discloses the method of claim 1, wherein the cleaning composition has a viscosity of from about 0 to about 500 cps [claim 8].
Modified Serobian comprises the same components in the same amounts as the instant invention, and therefore is expected to exhibit substantially identical properties. 
8.    Modified Serobian discloses the method of claim 1, wherein the cleaning composition is dispensed from a bottle [Abstract, para. 0148-156].
9.    Modified Serobian discloses the method of claim 1, wherein the cleaning composition is dispensed from a spray bottle [Abstract, para. 0148-156].
10.   Modified Serobian discloses the method of claim 1, wherein the cleaning composition is provided on a pre-packaged wipe [Abstract, para. 0148-156].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713